PER CURIAM.
We initially accepted review in Estate of Villanueva v. Youngblood, 927 So.2d 955 (Fla. 2d DCA 2006), based on alleged conflict with Michalek v. Shumate, 524 So.2d 426 (Fla.1988); Castillo v. Bickley, 363 So.2d 792 (Fla.1978); Fought v. Mullen, 609 So.2d 726 (Fla. 5th DCA 1992); Roberts v. United States Fidelity & Guaranty Co., 498 So.2d 1037 (Fla. 1st DCA 1986); Smilowitz v. Russell, 458 So.2d 406 (Fla. 3d DCA 1984); and Fahey v. Raftery, 353 So.2d 903 (Fla. 4th DCA 1977). Upon further consideration, however, we find that jurisdiction was improvidently granted in this case. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.